DAUKSCH, Judge.
This is an appeal from sentences in a criminal case. Appellant was convicted of capital sexual battery on a child and multiple counts of lewd and lascivious assault on a child. The sentencing judge erred by refusing to order a guidelines scoresheet on the non-capital counts, Disinger v. State, 526 So.2d 213 (Fla. 5th DCA 1988); Jackson v. State, 528 So.2d 1306 (Fla. 2d DCA 1988), and in assessing costs and fees without proper notice and an opportunity to be heard. Harriet v. State, 520 So.2d 271 (Fla.1988). The sentences on the non-capital counts are vacated and this cause remanded for proper resentencing.
SENTENCES VACATED; REMANDED.
SHARP, C.J., and ORFINGER, J„ concur.